Name: Commission Regulation (EEC) No 3094/85 of 6 November 1985 on the supply of common wheat to the world food programme (WFP) as food aid
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 7. 11 . 85 Official Journal of the European Communities No L 295/ 17 COMMISSION REGULATION (EEC) No 3094/85 of 6 November 1985 on the supply of common wheat to the World Food Programme (WFP) as food aid rice (4), as last amended by Regulation (EEC) No 3323/81 (*) ; whereas it is necessary to specify the time limits and conditions of supply and the procedure to be followed to determine the resultant costs ; Whereas the Management Committee for Cereals has not delivered an opinion within the time limit set by its chairman, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 3331 /82 of 3 December 1982 on food-aid policy and food-aid management and amending Regulation (EEC) No 2750/75 ('), and in particular the first subparagraph of Article 3 ( 1 ) thereof, Having regard to Council Regulation (EEC) No 2727/75 of 29 October 1975 on the common organization of the market in cereals (2), as last amended by Regulation (EEC) No 1018/84 (3), and in particular Article 28 thereof, Whereas, by its Decision of 3 July 1984 on the supply of food aid to the WFP, the Commission allocated to the latter organization 2 025 tonnes of cereals to be supplied fob ; Whereas it is necessary to provide for the carrying out of this measure in accordance with the rules laid down by Commission Regulation (EEC) No 1974/80 of 22 July 1980 laying down general implementing rules in respect of certain food-aid operations involving cereals and HAS ADOPTED THIS REGULATION : Article 1 The intervention agency specified in the Annex hereto shall implement the mobilization and supply procedures in accordance with the provisions of Regulation (EEC) No 1974/80 and with the conditions laid down in the Annex hereto. Article 2 This Regulation shall enter into force on the day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 6 November 1985. For the Commission Frans ANDRIESSEN Vice-President (') OJ No L 352, 14. 12. 1982, p. 1 . (2) OJ No L 281 , 1 . 11 . 1975, p. 1 . (3) OJ No L 107, 19 . 4. 1984, p. 1 . (4) OJ No L 192, 26 . 7. 1980, p . 11 . 0 OJ No L 334, 21 . 11 . 1981 , p . 27. No L 295/ 18 Official Journal of the European Communities 7. 11 . 85 ANNEX 1 . Programme : 1984 2. Recipient : World Food Programme (WFP) 3 . Place or country of destination : Jordan 4. Product to be mobilized : common wheat 5 . Total quantity : 2 025 tonnes 6 . Number of lots : one 7. Intervention agency responsible for conducting the procedure : Office national interprofessionnel des cÃ ©rÃ ©ales (ONIC), 21 , avenue Bosquet, Paris 7e (telex : OFIBLE 200 490 F) 8 . Method of mobilizing the product : the Community market 9 . Characteristics of the goods : Common wheat of sound and fair merchantable quality, free from odour and pests, which :  has the minimum physical qualities required for common wheat of bread-making quality pursuant to Article 5 (2) of Commission Regulation (EEC) No 1629/77 (Official Journal No L 181 of 21 July 1977), as last amended by Regulation (EEC) No 2215/84 (Official Journal No L 203 of 31 July 1984), the moisture content not exceeding 14,5 %  meets the technological requirements set out in Commission Regulation (EEC) No 2062/81 (Official Journal No L 201 of 22 July 1981 ) 10 . Packaging : in bulk 1 1 . Port of shipment : any Community port accessible to ocean-going vessels with a shipping service to the recipient country during the period for shipment laid down in point 1 6 . The tender must be accompanied by a statement from the port authorities attesting the existence of the service during the said period 12. Delivery stage : fob 13 . Port of landing :  14. Procedure to be applied in order to determine supply costs : tendering 15. Deadline for the submission of tenders : 12 noon on 20 November 1985 16. Shipment period : "1 to 31 December 1985 1 7. Security : 6 ECU per tonne Note : The successful tenderer shall contact the recipient in order to ascertain which shipping documents are required.